Appeal from an order of the Supreme Court at Special Term (Dier, J.), entered June 27, 1984 in Fulton County, which granted plaintiff’s motion to relieve him of his obligation to pay temporary child support so long as defendant withholds visitation.
This court has consistently held that the most effective remedy to alleviate an allegedly inequitable temporary support order is a prompt trial of the divorce action (see, e.g., Baranyk v Baranyk, 73 AD2d 1004; Dreyfus v Dreyfus, 72 AD2d 522). Here, this case is currently on the Trial Calendar.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.